Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art: The closest prior art is U.S. 2010/0250360 (“Ball”). Ball teaches a buyer and a pointsholder wherein these users are connected and an agreement is reached wherein points held by the pointsholder are used to purchase/obtain a product/service for the buyer using their points. Ball also utilizes geolocation by allowing users to set criteria/narrow a search based on location. Ball does not teach a value of the loyalty points corresponds to the proximity between the first and second user devices as claimed.
Subject matter eligibility: While the claims continue to be directed to an abstract idea (mental processes, commercial interactions, and managing interactions between people) Examiner finds that the abstract idea is integrated into a practical application. The multiple user devices are used in combination and in an arrangement in a way that is non-conventional and non-generic (similar to Bascom).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196. The examiner can normally be reached Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEREDITH A LONG/Primary Examiner, Art Unit 3688